J-S46016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ALFREDO LOPEZ                            :
                                          :
                    Appellant             :   No. 2326 EDA 2019

        Appeal from the Judgment of Sentence Entered June 28, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0001806-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                      FILED: JANUARY 29, 2021

      Appellant, Alfredo Lopez, appeals from the judgment of sentence

entered on June 28, 2019, in the Philadelphia County Court of Common Pleas.

After careful review, we affirm in part and vacate in part.

      In its opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court

summarized the relevant facts in this case as follows:

            On November 1, 2017, Appellant smashed Edwardo Perez
      Melendez, the victim herein, in the head with a bat at a Speedway
      Gas Station located on the 500 block of West Lehigh Avenue in
      Philadelphia. The blow rendered the victim unconscious and in a
      coma. The victim remained comatose on the date of the trial.
      Video equipment at the gas station recorded the incident. It
      showed the victim initially standing and then on the ground, while
      Appellant was holding a bat. The video recording led to Appellant’s
      arrest and pre-trial incarceration. While incarcerated, telephone
      recording equipment recorded [Appellant] making references to
      the incident and admitting that he struck the victim with a bat.

Trial Court Opinion, 12/23/19, at 2.
J-S46016-20


             On January 23, 2019, following a waiver trial, this [c]ourt
       convicted Appellant of Aggravated Assault, 18 Pa.C.S.
       § 2702[(a)(1)], graded as a felony of the first degree, Recklessly
       Endangering Another Person, 18 Pa.C.S. § 2705 graded as
       misdemeanor of the second degree, Simple Assault, 18 Pa.C.S.
       § 2701[(a)(1)], graded as a misdemeanor of the second degree,
       and Possessing an Instrument of Crime, Generally, 18 Pa.C.S.
       § 907[(a)], graded as a misdemeanor of the first degree. On June
       28, 2019, this Court imposed a sentence of ten to twenty years’
       incarceration on the Aggravated Assault conviction, along with a
       concurrent aggregate sentence of five years’ probation.[1]
       Following the imposition of sentence, Appellant filed a Post-
       Sentence Motion, which this [c]ourt denied on July 11, 2019.
       Appellant thereafter timely filed a pro se notice of appeal from the
       judgment of sentence and a court-ordered 1925(b) statement.[2]

Trial Court Opinion, 12/23/19, at 1-2.

       On appeal, Appellant presents two issues for our consideration:

       [1.] Is the sentence imposed unduly harsh and excessive under
       the circumstances of this case?

       [2.] Is the sentence imposed for the charge of simple assault
       illegal as that count is required to merge with the crime of
       aggravated assault for which a sentence was also imposed upon
       [Appellant] in this case?


____________________________________________


1 The record reflects that the trial court sentenced Appellant to a term of ten
to twenty years of incarceration for aggravated assault, two years of probation
for recklessly endangering another person, two years of probation for simple
assault, and five years of probation for possessing an instrument of crime.
N.T., 6/28/19, at 17. The trial court ordered Appellant to serve all four
sentences concurrently. Id.

2 On August 14, 2019, the trial court ordered Appellant to file a Pa.R.A.P.
1925(b) statement of errors complained of on appeal within twenty-one days.
On September 3, 2019, Appellant filed a “preliminary” Rule 1925(b) statement
and a motion for an extension of time within which to file a final Rule 1925(b)
statement. On September 4, 2019, the trial court granted Appellant a thirty-
day extension, and on October 2, 2019, Appellant timely filed his Rule 1925(b)
statement.

                                           -2-
J-S46016-20


Appellant’s Brief at 5.

      Appellant’s first issue presents a challenge to the discretionary aspects

of his sentence. “The right to appellate review of the discretionary aspects of

a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127, 132

(Pa. Super. 2014). Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for allowance

of appeal.   Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super.

2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

          We conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed
          from is not appropriate under the Sentencing Code, 42
          Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006)).

      Here, the first three requirements of the four-part test are met:

Appellant filed a timely appeal; Appellant preserved the sentencing issue in a

post-sentence motion; and Appellant included a statement raising this issue




                                      -3-
J-S46016-20


in his brief pursuant to Rule 2119(f). Moury, 992 A.2d at 170. Therefore,

we determine whether Appellant raised a substantial question.

        “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”          Commonwealth v. Ahmad, 961

A.2d 884, 886-887 (Pa. Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines that there is a substantial question

that    the   sentence    is   not   appropriate   under   the   Sentencing   Code.3

Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006). A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

        In his Pa.R.A.P. 2119(f) statement, Appellant challenges only the

sentence imposed for his conviction of aggravated assault. Appellant’s Brief

at 21.    Appellant asserts that the trial court abused its discretion when it

imposed a sentence in the aggravated range of the Sentencing Guidelines and

failed to consider certain mitigating factors, resulting in an excessive

sentence. Id. at 25. We conclude that Appellant raised a substantial question.

See Commonwealth v. Hill, 210 A.3d 1104, 1116 (Pa. Super. 2019) (finding

a substantial question where the appellant averred that the trial court failed




____________________________________________


3   42 Pa.C.S. § 9701, et seq.

                                           -4-
J-S46016-20


to consider certain sentencing factors in conjunction with an assertion that the

sentence imposed was excessive).

      Sentencing is a matter vested in the sound discretion of the trial court,

and a sentence will not be disturbed on appeal absent a manifest abuse of

that discretion.   Commonwealth v. Kitchen, 162 A.3d 1140, 1146 (Pa.

Super. 2017). It is well settled that when the trial court has the benefit of a

presentence investigation (“PSI”) report, it is presumed that the court was

both aware of and appropriately weighed all relevant information contained

therein. Commonwealth v. Griffin, 804 A.2d 1, 8 (Pa. Super. 2002).

Moreover, when a sentence is within the standard range of the Sentencing

Guidelines, the appellant must demonstrate that the “application of the

guidelines was clearly unreasonable” pursuant to 42 Pa.C.S. § 9781(c)(2).

Commonwealth v. Ventura, 975 A.2d 1128, 1134 (Pa. Super. 2009).

            Our Supreme Court in Commonwealth v. Walls, 592 Pa.
      557, 568-9, 926 A.2d 957, 964 (2007) determined that a sentence
      can be deemed unreasonable after a review of the trial court’s
      application of the factors contained in 42 Pa.C.S.A. §§ 9721(b)
      and 9781(d). Section 9721(b) states:

         The court shall follow the general principle that the sentence
         imposed should call for confinement that is consistent with
         the protection of the public, the gravity of the offense as it
         relates to the impact on the life of the victim and on the
         community, and the rehabilitative needs of the defendant as
         well as any guidelines for sentencing.

      42 Pa.C.S.A. § 9721(b). Section 9781(d) provides that when we
      review the record, we must have regard for:

         (1) the nature and circumstances of the offense and the
         history and characteristics of the defendant; (2) the

                                     -5-
J-S46016-20


         opportunity of the sentencing court to observe the
         defendant, including any presentence investigation; (3) the
         findings upon which the sentence was based; [and] (4) the
         guidelines promulgated by the sentencing commission.

      42 Pa.C.S.A. § 9781(d).

Ventura, 975 A.2d at 1134-1135.

      The trial court addressed Appellant’s challenge to the discretionary

aspects of his sentence as follows:

            First, the sentence imposed was a standard range sentence.
      Appellant had a Prior Record Score of RFEL. Aggravated Assault
      carries an Offense Gravity Score of eleven. The Deadly Weapon
      Used sentencing matrix applied here, provides for a standard
      range sentence of 102 to 120 months, plus/minus 12 months,
      incarceration. (N.T. 6/28/19, 4). Therefore, the sentence of
      incarceration of ten to twenty years imposed was not an
      aggravated range sentence.

            Under the law, when a sentence is within the standard
      guideline ranges, it must be determined whether the sentence is
      “clearly   unreasonable.”     42   Pa.    C.S.A.    §   9781(c)(2).
      Commonwealth v. Dodge, 957 A.2d 1198, 1200 (Pa. Super.
      2008). The reasonableness inquiry is based in part on the factors
      set forth in 42 Pa. C.S.A. § 9781(d). Under that statute, the
      reviewing court must consider the nature and circumstances of
      the offense and the history and characteristics of the defendant;
      the opportunity of the sentencing court to observe the defendant,
      including any pre-sentence investigation; the findings upon which
      the sentence was based; and the guidelines promulgated by the
      commission. Id.; Dodge, supra. In addition, a sentence may be
      unreasonable if the sentencing court fails to consider the factors
      set forth in 42 Pa. C.S.A. § 9721(b): i.e., the protection of the
      public; the gravity of the offense in relation to the impact on the
      victim and the community; and the rehabilitative needs of the
      defendant. [Commonwealth v. ]Walls, [926 A.2d 957, 962 (Pa.
      2007)].

           Under these standards, the sentence of incarceration
      imposed on the Aggravated Assault charge was not unreasonable
      and did not constitute an abuse of discretion. All of the factors

                                      -6-
J-S46016-20


     above were considered by the [c]ourt, along with the applicable
     law. This [c]ourt carefully considered the information in the pre-
     sentence report, along with the mitigating factors presented by
     Appellant during the sentencing hearing and thus, was well aware
     of Appellant’s personal history. …

           This [c]ourt also considered Appellant’s criminal history,
     Appellant’s rehabilitative needs and the effect the crime herein
     had on the community. The facts of the instant matter showed
     that Appellant consciously committed a vicious crime that left the
     victim in what appears to be a permanent coma. Moreover, during
     the sentencing hearing, the prosecution presented evidence
     indicating that Appellant made comments while incarcerated and
     awaiting trial telling the person [to whom] he was speaking to get
     the “snitch.” (N.T. 6/28/19, 14).

            The facts of the instant case, when viewed in conjunction
     with Appellant’s prior criminal record and previous incarceration,
     showed that he is not amenable to rehabilitation. Appellant
     represents a threat to law-biding citizens. Appellant’s prior
     criminal record is abominable, consisting of twenty-six arrests and
     fifteen convictions at the time of sentencing. Appellant had been
     either incarcerated or under the court supervision continuously
     from 1993 to the present, except for a two-month period. (N.T.
     6/28/19, 12-13). While incarcerated, Appellant had numerous
     misconduct charges lodged against him. Id.

            Appellant’s actions in the instant matter and in his past show
     a pattern of complete disregard for the law, civilized society and
     the citizens of Philadelphia. It is imperative for the safety of the
     community that he receive a lengthy sentence. Although the
     Appellant has a history of mental health problems and drug abuse,
     Appellant was lucid enough to remember the details of the crime
     and express disdain for the “snitch.” While this Court understands
     that mental illness and drug abuse often lead to criminal behavior,
     in this case the defense presented no evidence that the incident
     resulted from those maladies. Even if they did, Appellant’s
     criminal history and disregard for the well-being of the residents
     of the community weighed against imposing a lesser sentence.

           Finally, as noted above, the sentence imposed did not
     constitute an abuse of discretion. The sentences imposed reflected
     a consideration of all relevant factors and applicable law. See
     Commonwealth v. Griffin, 804 A.2d 1 (Pa. Super. 2002) (where a

                                     -7-
J-S46016-20


      judge who makes a discretionary sentencing decision has been
      fully informed of pertinent facts, his discretion should not be
      disturbed). Thus, it is suggested that relief be denied with respect
      to this claim.

Trial Court Opinion, 12/23/19, at 2-5.

      We agree with the trial court’s rationale and conclusion. The minimum

standard-range sentence applicable to Appellant for his aggravated assault

conviction was between 102 to 120 months, plus or minus twelve months.

204 Pa. Code. § 303.17(b). Thus, Appellant’s sentence of ten to twenty years

of incarceration for aggravated assault was a standard-range sentence. Id.;

see also Commonwealth v. Boyer, 856 A.2d 149, 153 (Pa. Super. 2004)

(stating that the Sentencing Guidelines provide for minimum and not

maximum sentences).        Moreover, the trial court was apprised of the

Sentencing Guidelines and the maximum sentences available, stated that it

had reviewed and considered the PSI report, noted Appellant’s mental health

issues and struggles with alcohol and drugs, considered the injuries to the

victim, relayed its duty to protect the community, and concluded that

Appellant was incapable of rehabilitation. N.T., 6/28/19, at 16-17. The trial

court was aware of the appropriate sentencing factors and relevant mitigating

evidence via its consideration of the PSI report. Griffin, 804 A.2d at 8. After

review, we discern no abuse of discretion in the standard-range sentence

imposed on Appellant’s conviction for aggravated assault.      Accordingly, we

conclude that Appellant is due no relief on his first issue.




                                      -8-
J-S46016-20


      In his second issue, Appellant contends that simple assault and

aggravated assault should have merged for purposes of sentencing.

Appellant’s Brief at 31. The record reflects that Appellant did not raise this

issue in his Pa.R.A.P. 1925(b) statement. Generally, any issue not raised in a

Pa.R.A.P. 1925(b) statement is deemed waived for purposes of appellate

review.     Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005);

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998).                 Appellant

recognizes that he failed to present the merger issue in his Pa.R.A.P. 1925(b)

statement; however, Appellant asserts that this issue should not be deemed

waived on appeal. Appellant’s Brief at 32. We agree. See Commonwealth

v. Pettersen, 49 A.3d 903, 911 (Pa. Super. 2012) (holding that “merger is a

nonwaivable challenge to the legality of the sentence.”).    Accordingly, we

proceed with our discussion of Appellant’s challenge to the legality of his

sentence.

      When evaluating whether crimes merge for sentencing purposes, our

standard of review is de novo, and our scope of review is plenary.

Commonwealth v. Talley, 236 A.3d 42, 52 (Pa. Super. 2020).                 The

Sentencing Code provides:

      Merger of sentences

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.


                                    -9-
J-S46016-20


42 Pa.C.S. § 9765. Thus, Section 9765 “prohibits merger unless two distinct

facts are present: 1) the crimes arise from a single criminal act; and 2) all of

the statutory elements of one of the offenses are included in the statutory

elements of the other.” Talley, 236 A.3d at 52-53 (citation omitted).

      The crimes of simple assault and aggravated assault are defined in

pertinent part, as follows:

      Simple assault

      (a) Offense defined.--Except as provided under section 2702
      (relating to aggravated assault), a person is guilty of assault if he:

         (1) attempts to cause or intentionally, knowingly or
         recklessly causes bodily injury to another[.]

18 Pa.C.S. § 2701(a)(1).

      Aggravated assault

      (a) Offense defined.--A person is guilty of aggravated assault if
      he:

         (1) attempts to cause serious bodily injury to another, or
         causes such injury intentionally, knowingly or recklessly
         under circumstances manifesting extreme indifference to
         the value of human life[.]

18 Pa.C.S. § 2702(a)(1).

      It is evident from the statutory definitions that the elements of simple

assault are included within the elements of aggravated assault.                See

Commonwealth v. Boettcher, 459 A.2d 806, 811 (Pa. Super. 1983)

(holding that the statutory elements of simple assault are included in the




                                     - 10 -
J-S46016-20


statutory elements of aggravated assault).4 Moreover, in the instant case,

both simple assault and aggravated assault arose from Appellant’s single act

of intentionally striking the victim in the head with a baseball bat and causing

the victim serious bodily injury.

       After review, we conclude that the trial court imposed an illegal sentence

for simple assault because simple assault merged with aggravated assault for

sentencing purposes.         Talley, 236 A.3d at 52-53; 42 Pa.C.S. § 9765.

Therefore, although we do not disturb Appellant’s conviction for simple

assault, we vacate the sentence imposed for that conviction.                See

Commonwealth v. Tucker, 143 A.3d 955, 958 (Pa. Super. 2016) (affirming

the conviction but holding that the illegal sentence must be vacated).

However, we conclude that we need not remand for re-sentencing because



____________________________________________


4 Although Boettcher remains precedential with respect to the merger of
simple assault and aggravated assault, we are cognizant that Boettcher also
held that recklessly endangering another person, simple assault, and
aggravated assault all merged for sentencing purposes. Boettcher, 459 A.2d
at 811. However, 42 Pa.C.S. § 9765 and subsequent case law now distinguish
recklessly endangering another person from simple assault and aggravated
assault. See Commonwealth v. Cianci, 130 A.3d 780, 783 (Pa. Super.
2015) (stating that merger law has evolved substantially, and 42 Pa.C.S.
§ 9765 now provides an “elements approach” in deciding if crimes merge;
aggravated assault and recklessly endangering another person do not merge
for sentencing purposes as each offense requires proof of an element that is
absent from the other offense, and one offense can be committed without
committing the other offense); see also Commonwealth v. Calhoun, 52
A.3d 281, 287 (Pa. Super. 2012) (finding that simple assault and recklessly
endangering another person did not merge because “the mischiefs to be
remedied” were not identical). Accordingly, we conclude that only simple
assault merges with aggravated assault for sentencing purposes.

                                          - 11 -
J-S46016-20


our decision does not upset the trial court’s sentencing scheme, which

consisted of entirely concurrent sentences. See Commonwealth v. Thur,

906 A.2d 552, 570 (Pa. Super. 2006) (holding that where the appellate court

can vacate an illegal sentence without upsetting the trial court’s overall

sentencing scheme, it need not remand for resentencing); see also

Commonwealth v. Klein, 795 A.2d 424, 430-431 (Pa. Super. 2002) (“where

a case requires a correction of sentence, this [C]ourt has the option of either

remanding for resentencing or amending the sentence directly.”).

      For the reasons set forth above, Appellant is entitled to no relief on his

challenge to the discretionary aspects of his sentence for aggravated assault.

However, although we do not upset Appellant’s conviction for simple assault,

we vacate Appellant’s sentence for that crime because it merges with

aggravated assault for sentencing purposes. The sentences for aggravated

assault, recklessly endangering another person, and possessing an instrument

of crime remain undisturbed.

      Judgment of sentence affirmed in part and vacated in part. Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/29/21


                                    - 12 -